Dismissed and Memorandum Opinion filed October 26, 2006







Dismissed
and Memorandum Opinion filed October 26, 2006.
 
In The
Fourteenth Court of
Appeals
 
____________
 
NO. 14-06-00141-CV
NO. 14-06-00371-CV
____________
 
MAINLAND MEDICAL CENTER, Appellant
 
V.
 
BETTY MOUNCE,
Appellees
 

 
On Appeal from the 56th District Court
Galveston County,
Texas
Trial Court Cause No. 05CV0658
 

 
M E M O R A N D U M   O P I N I O N
These
are appeals from a judgment signed January 23, 2006.  On October 13, 2006, the
parties filed a motion to dismiss both appeals in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeals are ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
26, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.